FILED
                           NOT FOR PUBLICATION
                                                                           MAY 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


THOMAS C. DANIELS,                               No. 14-55604

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00010-SVW-RZ

  v.
                                                 MEMORANDUM*
SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted May 4, 2016**
                                Pasadena, California

Before: PREGERSON, BYBEE, and N.R. SMITH, Circuit Judges.

       Thomas Daniels, an employee of the Social Security Administration

(“SSA”), appeals the district court’s order granting the SSA’s motion for summary

judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Under 5 U.S.C. § 552a(t), the SSA may not use exemptions under the

Freedom of Information Act (“FOIA”) to exclude documents otherwise accessible

under the Privacy Act. A document is accessible under the Privacy Act if it is

contained “within a ‘system of records’ maintained by a federal agency.” Baker v.

Dep’t of Navy, 814 F.2d 1381, 1383 (9th Cir. 1987) (quoting 5 U.S.C.

§ 552a(d)(1)). A “system of records” is “a group of any records under the control

of any agency from which information is retrieved by the name of the individual”

or some other identifying information assigned to the individual. 5 U.S.C.

§ 552a(a)(5).

      The SSA submitted “reasonably detailed, nonconclusory affidavits” showing

that it had provided Daniels with all responsive documents under the Privacy Act.

See Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir. 1985) (internal quotation marks

omitted). The SSA also reviewed documents to which Daniels was entitled under

FOIA (to which he was not otherwise entitled under the Privacy Act). The SSA

provided Daniels with a portion of these FOIA documents and withheld the rest

based on specified FOIA exemptions. Daniels contends that, in accordance with

§ 552a(t), the SSA could not withhold these documents without also providing the

applicable Privacy Act exemption for each document. However, the withheld

documents were “not contained in a system of records,” and thus were not


                                        -2-
“otherwise accessible” under § 552a(t). Daniels does not dispute that the withheld

documents were not contained in a system of records and were therefore not

accessible under the Privacy Act.

2.    The district court was not required to conduct an in camera review of the

withheld documents. A district court may examine the contents of withheld

records “if affidavits and oral testimony cannot provide a sufficient basis for a

decision.” Maricopa Audubon Soc’y v. U.S. Forest Serv., 108 F.3d 1089, 1092

(9th Cir. 1997). Here, the SSA provided the district court with an index describing

each withheld document. Daniels argues that the district court should have

conducted in camera review of such documents for the limited purpose of

determining what Privacy Act exemptions applied. However, as explained above,

Privacy Act exemptions are not applicable to the documents listed in the SSA’s

index, because such documents were not contained in a “system of records” and

therefore were not accessible under the Privacy Act in the first place. Again,

Daniels does not dispute that the withheld documents were not contained in a

system of records. Thus, in camera review would serve no purpose.

      AFFIRMED.




                                          -3-